—Appeal by defendants Harry and Ruth Borsher from an order of the Supreme Court, Nassau County, dated May 17, 1978, which denied their motion for a protective order vacating plaintiff’s notice to appear for an examination before trial with certain books and records. Order affirmed, without costs or disbursements. Special Term directed that the examination before trial be held at the "Supreme Court Building Mineóla”, and further directed that appellants produce "all the records, documents and material in their possession relative to the commercial dealings between the parties.” Special Term thus insured adequate supervision over the discovery proceedings so as to prevent the "fishing expedition” about which appellants complain in their brief. Mollen, P. J., Hopkins, Damiani, Titone and Shapiro, JJ., concur.